Citation Nr: 0125056	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  92-24 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a right 
knee injury.

2. Entitlement to service connection for residuals of a low 
back injury.

3. Entitlement to service connection for a disability 
manifested by chest pain.

4. Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach disorder.

5. Entitlement to service connection for a skin disorder.

6. Entitlement to service connection for a headache disorder.

7. Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, as well as active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously remanded by the Board in October 1994 
and March 1997.  In July 2001, the appellant testified at a 
video conference hearing before the Board member making this 
decision.  A transcript of the hearing is of record.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  In August 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 46520 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The file shows that the Social Security Administration (SSA) 
requested a copy of VA medical records.  The veteran 
subsequently, in November 2000, withdrew a claim for non-
service-connected pension, stating that she would be 
receiving SSA benefits.  This puts VA on notice that there 
probably are additional SSA medical records which may be 
relevant to the veteran's claims.  The United States Court of 
Appeals for Veterans Claims (Court) has repeatedly held that 
when VA is on notice that there are SSA records, it must 
obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 1991 & Supp. 2001).  Consequently, the RO should 
obtain from the SSA the records pertinent to the appellant's 
claim for Social Security disability benefits as well as the 
medical records relied upon concerning that claim.

The August 1996 supplemental statement of the case provided 
the veteran with the regulation on PTSD in effect at that 
time and discussed its applicability to her case.  To comply 
with the decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997), VA issued a final rule, effective March 7, 
1997, the date of the Cohen v. Brown decision, amending 
38 C.F.R. § 3.304(f), the PTSD regulation.  The veteran has 
yet to be provided a copy of this regulation or have its 
applicability discussed by the RO in a supplemental statement 
of the case.  The law requires that the veteran be sent a 
statement of the case or a supplemental statement of the case 
which contains a citation to the pertinent law and 
regulations and a discussion of how such laws and regulations 
affect the RO's decision.  38 U.S.C.A. § 7105(d)(1)(B) (West 
1991).  The RO must provide the veteran with a supplemental 
statement of the case which contains a citation to the new 
version of 38 C.F.R. § 3.304(f) and discusses how it affects 
the RO's decision.  

The Board notes that where the law changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   

PTSD was diagnosed in February 1999 and April 1999.  However, 
subsequent medical reports diagnosed psychosis without 
mention of PTSD.  VA records show hospitalization in November 
and December 1999 for catatonic type schizophrenia.  (There 
had also been a 1998 hospitalization and diagnosis of 
catatonic type schizophrenia, before PTSD was diagnosed.)  
Psychiatric evaluations in April 2000 and August 2000 
indicated a bipolar disorder without mention of PTSD.  An 
August 2000 social work note refers to the bipolar diagnosis 
and trauma pre and post service, without mention of service 
related PTSD.  Thus, the records raise questions as to 
whether the veteran currently has PTSD and whether any PTSD 
is related to a stressor during active service.  This should 
be resolved.   

Some service medical and personnel records are in the claims 
folder.  Further searches have been fruitless.  The veteran 
is no longer in the reserves and her unit reported that her 
records were sent to the records center but the records 
center stated that it did not have them.  Considering the 
passage of time, it is possible that the records may now be 
available.  This remand affords another opportunity to obtain 
the records.  

The March 1997 Board Remand asked for medical opinions as to 
the etiology of the claimed disabilities.  The Court has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders and that VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The examiners provided adequate responses, 
except as to the knee claim.  Appropriate action must be 
taken to ensure compliance with the terms of the remand. 

Accordingly, while the Board regrets the further delay, this 
case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records and personnel records through 
official channels.

4.  If additional personnel records, 
pertaining to relevant Persian Gulf War 
service, are obtained, they should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)].  The USASCRUR should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors.

5.  The veteran should be scheduled for 
another examination of her right knee.  If 
the examiner finds that the veteran has a 
right knee disability, the examiner should 
offer an opinion as to the etiology of the 
right knee disability and the date of 
onset of this condition.  The examiner 
should also offer an opinion as to whether 
any right knee disability found is 
causally or etiologically related to the 
veteran's military service, including 
service in the Persian Gulf.  Pertinent 
information in the claims folder should be 
reviewed by the examiner.  The examiner 
should summarize the relevant medical 
history and clinical findings, including 
that contained in any military medical 
records, and provide detailed reasons for 
the medical conclusions reached.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  

6.  The veteran should be scheduled for a 
current VA psychiatric examination.  The 
claims folder, including a copy of this 
Remand, should be made available to the 
examiner for review prior to the 
examination.  All indicated test and 
studies, including psychological testing 
should be accomplished.  The examiner 
should express opinions as to the 
following questions:

? Does the veteran currently have PTSD?

? If so, is such PTSD the result of 
trauma during her active service.

The examiner should report any other 
psychiatric diagnosis which may be present 
and identify its manifestations, 
differentiating its manifestations from 
those of any PTSD.  If it is not possible 
to determine if a specific manifestation 
is due to PTSD or another psychiatric 
disorder, the examiner should so state.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  If the claim 
for service connection for PTSD is denied, 
the SSOC must contain a citation to the 
new version of 38 C.F.R. § 3.304(f) and 
discuss how it affects the RO's decision.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


